Citation Nr: 0902380	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine from 
February 1, 2004, to August 1, 2007, and in excess of 20 
percent from August 2, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1983 to 
January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
appeal ensued following a May 2005 rating determination which 
denied, in part, service connection for sinusitis.  That 
decision established service connection for DDD of the lumbar 
spine and assigned a 10 percent disability rating, effective 
from February 1, 2004.  The veteran timely appealed.  
Ultimately, in a December 2007 rating decision, the RO 
granted an increased rating of 20 percent for the lumbar 
spine disorder, effective from the date of VA examination on 
August 2, 2007.  The previous denial of service connection 
for sinusitis was confirmed and continued.  

The Board notes that service connection was established for 
radiculopathy of the right and left lower extremities as 
secondary to the service-connected lumbar spine DDD in a 
December 2007 rating decision.  Those issues are not a part 
of the current increased rating claim, and the veteran has 
not expressed disagreement with those determinations.  
Moreover, at the November 2008 personal hearing, the veteran 
indicated that he wished to withdraw the issues of 
entitlement to service connection for bilateral knee 
disorders and a right wrist disorder, as well as entitlement 
to an increased rating for sleep apnea.  Accordingly, these 
claims are not currently in appellate status before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran seeks service 
connection for sinusitis.  In service, he was seen on 
numerous occasions for viral symptoms.  He often related that 
he also had sinus problems.  Specific diagnoses included 
viral rhinitis in 1990 and 1999 and maxillary sinusitis in 
1991.  His inservice complaints of sinus problems included 
entries on treatment reports in 2002 and 2003, shortly before 
service discharge.  

Upon post service VA general medical examination in October 
2004, the examiner noted that the veteran related a history 
that included an episode of sinusitis in January 1991.  He 
now complained of flare ups that occurred about every one to 
two weeks.  After examination, the examiner's diagnoses 
included acute sinusitis which was diagnosed in 1991.  It was 
noted that the veteran now had intermittent flare ups 
occurring with nasal discharge and postnasal drip for which 
he used over the counter medications.  The examiner noted 
that she did not review the claims file.  

At the November 2008 personal hearing, the veteran asserted 
that he continued to have sinus symptoms, to include 
associated migraine headaches and pain.  

The Board notes that the veteran's claim was initially denied 
by the RO in March 2005 in that no sinusitis was indicated 
upon VA examination.  The Board does not view this statement 
as an accurate summarization of the report findings.  
Moreover, the examiner, who indicated that she did not review 
the claims file, also did not discuss the service treatment 
records (STRs) which reflected numerous entries regarding 
sinus complaints, other than the January 1991 diagnosis of 
maxillary sinusitis.  

The Board concludes that additional development is necessary 
prior to appellate review as to this issue.  

As to the claim of entitlement to an initial rating in excess 
of 10 percent for degenerative disc disease (DDD) of the 
lumbar spine from February 1, 2004, to August 1, 2007, and in 
excess of 20 percent from August 2, 2007, additional 
development is also required.  

The veteran was afforded a VA orthopedic examination in 
August 2007.  However, at the November 2008 hearing, he 
testified that his low back symptoms had worsened.  
Therefore, the Board finds that further VA examination is 
needed to ascertain the current nature and severity of the 
veteran's low back disability.  

Finally, as the most recent treatment records in the claims 
file are dated in late 2007, updated VA and private medical 
records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back or sinusitis conditions, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed sinus disorder.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and 
this review should be noted in the 
report.  

The examiner should state whether the 
appellant has a chronic sinus disorder or 
other nasal disorder; and, if shown, 
should opine whether it is as likely as 
not (50 percent or greater probability) 
that it is related to his complaint of 
sinus congestion and diagnosed sinusitis 
or rhinitis in service.  

3.  Then, the veteran should be scheduled 
for a VA spine examination, to determine 
the current nature and severity of his 
lumbar spine disability.  (As noted 
above, he is separately rated for his 
neurological symptoms, and no issue 
regarding such is on appeal.)  The claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Ranges of motion of the lumbar spine.  

b) State the length of time during the 
past twelve months that the veteran has 
had incapacitating episodes due to the 
spine disability, if any.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed by 
a physician and treatment by a physician.  

4.  Then, the AMC/RO should review the 
issues on appeal.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case (SSOC) 
and allow the applicable period of time 
for response.  Then, return the case to 
the Board, if applicable.  

The veteran is hereby informed that 
failure to report for a scheduled 
examination or failure to cooperate with 
any requested development may result in 
the denial of his claims.  38 C.F.R. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




